DETAILED ACTION

This Office Action is in response to the application 16036829, filed on 07/16/2018. The application has a Domestic Priority date of 07/17/2017 based upon the provisional application 62/533,244.

Claims 1-9, 10-11, and 12-21 filed on 09/15/2020 were examined. Claims 1-9, 10-11, and 12-21 filed on 14 January 2021 are currently pending and have been examined. 

Definition of terms that may be used for citation purpose: 
Figure = Fig., paragraph = P., column = Col., for example column 12 = Col. 12


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
Response to Arguments

Applicant’s arguments filed on 14 January 2021 have been fully considered. While a portion of the arguments are moot due to new grounds of rejection necessitated by the amendments, relevant arguments remain and have been addressed herein.

Applicant argues, “Raman fails to teach or suggest at least selecting a demand route...Raman also does not disclose selecting a demand route...addition of the location as the additional stop to the demand route does not exceed a defined maximum deviation for an operator...However, nowhere does Berdinis describe that selection of a demand route is made based on determining that an addition of the location to the route ‘does not exceed a defined maximum deviation for an operator...’ Olechko also fails to cure the deficiencies of Raman and Berdinis... ”.
Examiner respectfully disagrees, for Applicant seems to employ a piecemeal analysis instead of considering the cited references in combination. Additionally, Raman was not relied upon to teach “exceed a defined maximum deviation. Berdinis was relied upon for this portion of the limitation and the reference does disclose consideration of constraints of a driver of a delivery vehicle. P. [0050] of Berdinis details that preferences used to determine if a request will be assigned/matched can include “a timeframe during which a 

Response to Amendment

Applicant’s amendments have successfully overcome the Claim Objection for claim 12. This objection is therefore withdrawn. 

Applicant’s amendments have not successfully overcome the 35 U.S.C. § 112(a) Rejections for claims 1-9, 10-11, and 12-21. These rejections are therefore withdrawn. However, due to amendments new grounds of rejection have been necessitated.

Applicant’s amendments have successfully overcome the 35 U.S.C. § 112(b) Rejections for claims 1-8, 10-11, 12-19, and 21. These rejections are therefore withdrawn.

Applicant’s amendments have successfully overcome the 35 U.S.C. § 103 Rejections for claims 1-9, 10-11 and 12-20. These rejections are therefore withdrawn. However, due to amendments new grounds of rejection have been necessitated.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9, 10-11, and 12-21 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

Independent claim 1 has been amended to recite, “...time constraints for the on-demand request are  based on a deadline established by the on-demand request and times at which the location is accessible...” in the fifth limitation. However, there is insufficient support for the time constraints to be based upon location access times. This limitation requires that there are times at which the location is accessible. There is no special definition; therefore the broadest reasonable interpretation was considered. While in at least P. [0064] of the Applicant’s Specification there is information regarding rural areas vs. metropolitan areas, there are insufficient details to support the aforementioned limitation. Therefore the Applicant’s Disclosure does not sufficiently establish support for the claims in question.   

Claims 2-9 are rejected due to their dependency on claim 1.

Independent claim 10 has been amended to recite, “...time constraints for the on-demand request are based on a deadline established by the on-demand request and times at which the location is accessible...” in the fourth limitation. However, there is insufficient support for the time constraints to be based upon location access times. This limitation requires that there are times at which the location is accessible. There is no special definition; therefore the broadest reasonable interpretation was considered. While in at least P. [0064] of the Applicant’s Specification there is information regarding rural areas vs. metropolitan areas, there are insufficient details to support the aforementioned limitation. Therefore the Applicant’s Disclosure does not sufficiently establish support for the claims in question.   
  
Claim 11 is rejected due to its dependency on claim 10.

Independent claim 12 has been amended to recite, “...time constraints for the on-demand request are based on a deadline established by the on-demand request and times at which the location is accessible...” in the fourth limitation. However, there is insufficient support for the time constraints to be based upon location access times. This limitation requires that there are times at which the location is accessible. There is no special definition; therefore the broadest reasonable interpretation was considered. While in at least P. [0064] of the Applicant’s Specification there is information regarding rural areas vs. metropolitan areas, there are insufficient details to support the aforementioned limitation. Therefore the Applicant’s Disclosure does not sufficiently establish support for the claims in question.   

Claims 13-21 are rejected due to their dependency on claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.


Claim 9 recites, “...item pick up and/or delivery can be fulfilled within geographic and vehicle constraints”. However, the use of “can be” depicts a possibility and does not exemplify a certain outcome. This makes it unclear whether the Applicant intends to claim that the fulfillment will occur or if the fulfillment will not occur. Therefore, in addition to a lack of clarity based on dependency on claim 1, claim 9 is further rendered indefinite. Examiner will interpret the limitation to read “...item pick up and/or delivery will be fulfilled within geographic and vehicle constraints”. This interpretation will be used until otherwise indicated by the Applicant. Appropriate correction is required.

Claim 20 recites, “...item pick up and/or delivery can be fulfilled within geographic and vehicle constraints”. However, the use of “can be” depicts a possibility and does not exemplify a certain outcome. This makes it unclear whether the Applicant intends to claim that the fulfillment will occur or if the fulfillment will not occur. Therefore, in addition to a lack of clarity based on dependency on claim 12, claim 20 is further rendered indefinite. Examiner will interpret the limitation to read “...item pick up and/or delivery will be fulfilled within geographic and vehicle constraints”. This interpretation will be used until otherwise indicated by the Applicant. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-9, 12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raman (US 2016/0379167) in view of Berdinis et al. (US 2018/0211217) hereinafter “Berdinis”, further in view of Olechko et al. (US 2016/0019501) hereinafter “Olechko”, and further in view of Natarajan et al. (US 2017/0147975) hereinafter “Natarajan”.

Regarding claim 1, Raman teaches an on-demand logistics system, comprising: a network interface circuit configured to receive a first electronic communication from a customer, the first electronic communication including an on-demand request for pick up and/or delivery of an item (see at least Raman: Figs. 1-3; Fig. 8; P. [0017], FIG. 2 is a block diagram illustrating a networked environment for dynamic resource allocation and Scheduling, according to an embodiment. The networked environment 200 includes a computing environment 201 and one or more client devices 230, 240 and 250 which are in data communication with each other via a network 260. The network 260 includes, for example, the Internet, intranets, extranets, wide area networks (WANs)…; P. [0021], Client devices 230, 240 and 250 are representative of a plurality of client devices that may be coupled to the network 260…In one embodiment, the client devices 230, 240 and 250 may each include a web browser 232, 242 and 252 or some other application or communication program. Requests sent using web browsers 232, 242 and 252 may be received and processed by dynamic resource scheduler 210, as will be described in more detail below...);
an electronic hardware processor, configured to (see at least Raman: Figs. 1-3; Fig. 8; P. [0019-20], Various applications and/or other functionality may be executed in the computing environment 201… The components executed on the computing environment 201, for example, can include a dynamic resource scheduler 210…; P. [0034], FIG. 8 is a flow diagram illustrating a dynamic resource scheduling method, according to an embodiment. The method 800 may be performed by processing logic that comprises hardware…software (e.g., instructions run on a processor to perform hardware simulation), firmware, or a combination thereof. The processing logic is configured to dynamically allocate and schedule resources in order to optimize a sequence of scheduled events. In one embodiment, method 800 may be performed by dynamic resource scheduler, as shown in FIGS. 2 and 3… Examiner interprets the dynamic resource scheduler as an example of an on-demand delivery system, as similarly described by Fig. 1 and P. [0036-0037] and P. [0002] of the Applicant’s Specification. P. [0057-59], In one embodiment, computer system 1100 may represent computing environment 201 of FIG. 2… The exemplary computer system 1100 includes a processing device (processor) 1102, a main memory 1104… Processing device 1102 represents one or more general-purpose processing devices such as a microprocessor, central processing unit…):
identify, in the on-demand request, a location for the requested item pickup and/or delivery (see at least Raman: Figs. 1-3; Fig. 8; P. [0034-35],…at block 805, method 800 receives a first request for delivery of a first package to a first location. In one embodiment, client device interface module 311 receives information sent from web browsers 232, 242, 252. Such as a request to schedule an event at a specified location. For example, client device interface module 311 may receive a request for delivery or pick-up of a package at a certain address.);
determine a plurality of routes, each route having a corresponding vehicle and having at least one stop within a threshold distance of the location for the requested item pickup and/or delivery (see at least Raman: P. [0032], …In one embodiment, each time a new request to schedule a delivery is received, the delivery routes 604, 606 and 608 can be analyzed for optimal use of resources and recalculated if needed…; P. [0012-14],…In one embodiment, the dynamic resource scheduler builds delivery routes, or other sequences of events, by utilizing the location and time periods of previously scheduled events (e.g., package deliveries). For example, if a request for a new delivery at a certain location is received, the dynamic resource scheduler may identify any previously scheduled deliveries at locations in relative close proximity (e.g., within a threshold distance). If current resources are available (e.g., if the delivery truck assigned to that route has time to make additional deliveries), the dynamic resource scheduler may offer delivery time period options; Examiner interprets previously scheduled deliveries as example of stops. P. [0024-25]); 
select a demand route based on the determination that (1) addition of the location as an additional stop to the demand route does not violate time constraints associated with the on-demand request (see at least Raman: P. [0024-25], …Resource manager module 313 may determine the quantity of delivery vehicles needed to service the various created routes and may track the availability of each vehicle to accommodate additional delivery requests... When a new delivery request is received, before a new delivery event is created on a given route during a given time period, resource manager module 313 may verify that the delivery vehicle is able to accommodate an additional delivery during the requested or available time periods…; P. [0027], When a new delivery request is received, before a new delivery event is created on a given route during a given time period, time period module may verify that the requested time period is the same as or adjacent to the time periods of previously scheduled deliveries in the same geographic area.) and 
(2) addition of the location as the additional stop to the demand route (see at least Raman: P. [0024-25],…When a new delivery request is received, before a new delivery event is created on a given route during a given time period, resource manager module 313 may verify that the delivery vehicle is able to accommodate an additional delivery during the requested or available time periods…; P. [0027], When a new delivery request is received, before a new delivery event is created on a given route during a given time period, time period module may verify that the requested time period is the same as or adjacent to the time periods of previously scheduled deliveries in the same geographic area); 
 assign the requested item pickup and/or delivery to the vehicle corresponding to the demand route (see at least Raman: Figs. 8-9; P. [0014],…In one embodiment, the dynamic resource scheduler may add the new delivery to a second delivery route that will be serviced by a different delivery truck… As new delivery requests are received, the dynamic resource scheduler may continuously perform optimization calculations to determine to which routes new delivery events may be added and the corresponding time periods for which those delivery events may be scheduled…; P. [0025]; Examiner interprets assigning the delivery to a route where the route is then assigned to a vehicle as an example of assigning a request to a vehicle. P. [0038], At block 820, method 800 adds a first delivery event corresponding to the first request for delivery to a first route of planned deliveries on a first day...; P. [0030],…A single delivery truck may have to spend significant downtime at the given locations for events 402 and 404 in order to make the deliveries during the scheduled time periods...). 
While Raman discloses route selection while considering time constraints and route planning before commencing scheduled stops, it does not explicitly teach traveling the route when the on-demand request is received; select from the plurality of routes does not violate time constraints associated with the demand route and does not exceed a defined maximum deviation for an operator of the vehicle traveling the demand route, wherein the time constraints are based  on a deadline established by the on-demand request and times at which the location is accessible and generate a second electronic communication to the assigned vehicle, the second electronic communication comprising a command that designates the assigned vehicle to travel to the location, wherein the network interface circuit is further configured to transmit the second electronic communication to the assigned vehicle.
However, Berdinis is analogous art and discloses traveling the route when the on-demand request is received; select from the plurality of routes (see at least Berdinis: Fig. 4; Fig. 7; Fig. 10; Fig. 6; Fig. 2; Fig. 12; P. [0050]; P. [0077-78]; P. [0098-99] Examiner interprets filtering carriers, as shown in at least Fig. 12, as an example of a plurality of routes because the carriers have been associated with their respective routes. Examiner interprets along a route as an example of a route that has not yet been completed where at least one remaining stop is present. P. [0119]) and

    PNG
    media_image1.png
    355
    506
    media_image1.png
    Greyscale
the demand route does not exceed a defined maximum deviation for an operator of the vehicle traveling the demand route (see at least Berdinis: Fig. 4; Figs. 6-7; Fig. 10; Fig. 2; Fig. 12; P. [0050]; P. [0077-78],... also filter for carriers able to arrive at the pickup location for the shipment request...based, for example, on the carrier’s current position and shipments currently being executed...suitable carriers can be filtered for based on their current location, already accepted shipments...driver availability...; P. [0074], In one example, the recorded data, such as the times of on-duty and/or off-duty, can be transmitted by the device 30 or other elements in the system to third parties, such as regulatory or law enforcement personnel systems to confirm that certain requirements for time spent on-duty have not been violated...the shipment system 1 can use these times to determine what arrival times are possible while staying in compliance with one or more rules, such as limits on an operator's amount of time spent on-duty, and adjust various driving plans accordingly; P. [0116] Examiner interprets rules and regulations associated with on/off duty of driver availability as an example of a contract for an operator. Figs. 1-5; Figs. 10-12; P. [0038], …The availability of the truck and/or the driver can also be determined from information detected automatically through the shipment system 1, such as a current location of the truck (for example, while executing a previously-planned shipment), an expected future location of the truck… driver on-duty/off-duty time limits (based on regulations), and other factors…; P. [0050],…Parameters defining acceptable shipment invitations can be stored in the carrier preferences database 510 and can include a timeframe during which a truck/driver can be on-the-road, a time when the truck/driver will reach an end location (such as when the truck/driver desires to return home or otherwise go off-duty), times when the driver may wish to sleep/rest… Examiner interprets on-duty/off-duty time limits based on regulations as an example of maximum deviation amount for the operator, as similarly described by P. [0044] and P. [0081] of the Applicant’s Specification.
wherein the time constraints are based on a deadline established by the on-demand request (see at least Berdinis: P. [0034], ...The shipment request can include information such as a date and a time (or window of time) and location to pickup and/or deliver the freight...; P. [0086],...then the shipment system 1 can communicate with the carrier devices 30 to reduce driving speeds (and thus improve fuel efficiency and reduce wear-and-tear) to the extent possible while still meeting delivery time requirements; P. [0133]); and
 generate a second electronic communication to the assigned vehicle, the second electronic communication comprising a command that designates the assigned vehicle to travel to the location, wherein the network interface circuit is further configured to transmit the second electronic communication to the assigned vehicle (see at least Berdinis: Fig. 4; Fig. 7; Fig. 10; Fig. 6; Fig. 2; Fig. 12; P. [0026], P. [0047]; P. [0029]; P. [0106-7]; P. [0110]; P. [0119]; P. [0084]; P. [0050]; P. [0077-78]).).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by Raman by incorporating the consideration of a filtered group of routes and by implementing the consideration of requested delivery time, driver on/off duty time limits, driver time on the road, the functionality to designate the assigned vehicle to travel, and the transmission of a second electronic communication, disclosed by Berdinis. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve efficiency in the freight industry and the safety and reliability of the vehicle (Berdinis: P. [0021-22]; P. [0106-107]).
While the combination of Raman and Berdinis does teach time constraints associated with the on-demand request, it not explicitly teach does not violate time constraints associated with the demand route, and wherein the time constraints are based on a deadline established by times at which the location is accessible.
Further, Olechko is analogous art and teaches does not violate time constraints associated with the demand route and the on-demand request (Figs. 1-4; P. [0008]; P. [0012-19], …A determination is also made to ensure that delivering shipment D does not change agent's other predicted delivery times so that they no longer comply with their respective service windows…The dispatching decision is made to dispatch the delivery of shipment D to that delivery agent, who will complete the shipment delivery with minimal costs incurred and complying with other requirements of the delivery including the predicted delivery time being within the delivery service window…The time required to complete delivery order is determined as the sum of driving time of route deviation plus the required times for shipment loading at sender location… Examiner interprets within deliver service window as an example of a time constraint associated with the on-demand request. Examiner interprets other predicted delivery times as an example of time constraints associated with the route.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by modified Raman by incorporating the functionality to determine all the deliveries can be completed within the service windows disclosed by Olechko. One of ordinary skill in the art would have been motivated to make to make this modification in order to provide real-time dispatch that is cost effective and to ensure a deviation delivery (on-demand/real-time transaction) does not change other predicted delivery times. (Olechko: P. [0011]; P. [0016]).
While modified Raman does teach time constraints, it does not explicitly teach wherein the time constraints are based on a deadline established by times at which the location is accessible.
However, Natarajan is analogous art and discloses wherein the time constraints are based on a deadline established by the times at which the location is accessible (Natarajan: Figs. 1-2; P. [0035], A geofence region 16, or electronic perimeter or boundary, is for establishing a time and/or location of the UAV 12 relative to the delivery box 18 at which a trigger is generated for opening, closing, locking, or unlocking the delivery box. 18...; P. [0046-48], ...Authentication and access may be restricted to specific blockchain keys to access the contents of a parcel's payload, and may include specific times and locations. Access to the contents may be determined at the scheduling and purchase of a delivery or products...; P. [0031]; P. [0062]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by Raman, Berdinis, and Olechko by incorporating consideration of required delivery time and location access, disclosed by Natarajan. One of ordinary skill in the art would have been motivated to make to make this modification for security (Natarajan: P. [0021]; P. [0055]).

Regarding claim 5, Raman, as modified, teaches the system of claim 1, wherein assigning the on-demand transaction to a vehicle (see at least rejection of claim 1). 
Raman does not explicitly teach the command instructs the assigned vehicle to perform the requested item pick up and/or delivery.
However, Berdinis also discloses the command instructs the assigned vehicle to perform the requested item pick up and/or delivery (see at least Berdinis: Figs. 1-5; Figs. 10-12; P. [0026], the devices 10, 20, 30 can output or transmit various types of information disclosed herein…; P. [0029], …the carrier device 30 can perform additional functions, such as…receiving data corresponding to future shipments…and/or controlling or driving the truck to execute shipments…; P. [0047], Fig. 5 depicts a block diagram of components of an example carrier device 30, in the context of a carrier device that is integral with the vehicle or in communication with vehicle components…the carrier device 30 can include a data processing module 502 that can receive data from a set of sensors 520 or other vehicle components associated with the vehicle, as discussed herein. The data processing module 502 can also optionally include or communicate with a memory component storing semi-permanent or permanent characteristics of the vehicle. According to one example, the data from the data processing module 502 can be used by an autonomous driving system 504 to control the vehicle using vehicle actuators 530… Examiner interprets shipment as an example of requested item pickup and/or delivery based on the combination of Raman and Berdinis. P. [0128],…A plurality of suggested routes for autonomous driving meeting the route requirements and optimizing the route preference characteristics can be transmitted. A selected route for autonomous driving from the plurality of suggested routes can be received…; P. [0110], …For example, the carrier device 30 can be configured to send a request to the shipment system 1 to enable autonomous driving, and the system can respond with an enablement signal if autonomous driving is determined to be safe at a current time and/or location in the current environment.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by Raman by instructing the assigned vehicle to travel and execute the shipment disclosed by Berdinis. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve efficiency in the freight industry and the safety and reliability of the vehicle (Berdinis: P. [0021-22]; P. [0106-107]).

Regarding claim 7, modified Raman teaches the system of claim 1, wherein the electronic hardware processor is further configured to select the demand route, and wherein the requested item pick up and/or delivery is assigned to the vehicle corresponding to the demand route (see at least rejection of claim 1).
Raman does not explicitly teach based on a determination that the demand route is a route requiring a minimum amount of deviation to fulfill the on-demand request.
However, in the same field of endeavor, Olechko teaches select the demand route based on a determination that the demand route is a route requiring a minimum amount of deviation to fulfill the on-demand request (see at least Olechko: Figs. 1-4; P. [0012-19],…There are 2 delivery agents A and B. Both delivery agents have some deliveries already dispatched to them. Their routes to deliver already dispatched orders are depicted as A1-A2-A3-A4 and B1-B2-B3-B4, respectively. In one embodiment, a route deviation is calculated for agents A and B with respect to shipment D. Based on the combination of Raman, Berdinis, and Olechko, Examiner interprets shipment D as an example of an on-demand (real-time) request. A route deviation is calculated for agent A… The dispatching decision is made to dispatch the delivery of shipment D to that delivery agent, who will complete the shipment delivery with minimal costs incurred and complying with other requirements of the delivery including the predicted delivery time being within the delivery service window… For example, in some embodiments those factors may include the cost of gas for driving along the delivery order deviation route of the agent...; P. [0026]; P. [0028]; Claim 1 Examiner interprets minimal cost as an example of minimum amount of deviation because the cost of fuel for executing the delivery order deviation route is incorporated into the cost determination.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by modified Raman by incorporating the functionality to assign the shipment to the vehicle performing the minimum deviation disclosed by Olechko. One of ordinary skill in the art would have been motivated to make to make this modification in order to provide real-time dispatch that is cost effective (Olechko: P. [0011]).

Regarding claim 8, modified Raman teaches the system of claim 7, wherein determining the route requiring the minimum amount of deviation comprises: determining, for each of the plurality of routes, the minimum amount of route deviation required to fulfill the on-demand request; and determining which of the determined number of has the smallest minimum deviation amount (see at least rejection of claim 7).
Raman does not explicitly teach determining operators for the plurality of routes; determining the maximum deviation amount for each of the operators; and determining which of the determined number of routes which also does not exceed its operator's maximum deviation amount.
However, Berdinis also teaches determining operators for the plurality of routes (see at least Berdinis: Figs. 1-5; Figs. 10-12; P. [0117-118]; P. [0131] P. [0038], the availability of the truck and/or the driver can be determined from self-reported information, such as a driver indicating, via inputs provided on the carrier device 30 or other device, a period(s) of time that he or she is willing to drive and/or a truck owner indicating a period(s) of time the truck is to be available. The availability of the truck and/or the driver can also be determined from information detected automatically through the shipment system 1, such as a current location of the truck (for example, while executing a previously-planned shipment), an expected future location of the truck…); 
determining the maximum deviation amount for each of the operators (see at least Berdinis: Figs. 1-5; Figs. 10-12; P. [0038], …The availability of the truck and/or the driver can also be determined from information detected automatically through the shipment system 1, such as a current location of the truck (for example, while executing a previously-planned shipment), an expected future location of the truck… driver on-duty/off-duty time limits (based on regulations), and other factors…; P. [0050],…Parameters defining acceptable shipment invitations can be stored in the carrier preferences database 510 and can include a timeframe during which a truck/driver can be on-the-road, a time when the truck/driver will reach an end location (such as when the truck/driver desires to return home or otherwise go off-duty), times when the driver may wish to sleep/rest… sleep/rest...; P. [0131] Examiner interprets on-duty/off-duty time limits based on regulations as an example of maximum deviation amount for the operator, as similarly described by P. [0044] and P. [0081] of the Applicant’s Specification.); and 
determining which of the determined number of routes also does not exceed its operator's maximum deviation amount (see at least Berdinis: Figs. 1-5; Figs. 10-12; P. [0131], In a further example, it can be determined that the one or more suggested routes can be completed by a driver of the vehicle without violating on-duty time limits. Based on the combination of Raman, Berdinis, and Olechko, Examiner interprets the one or more suggested routes as examples of the determined number of routes that has the smallest minimum deviation amount.).
 It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by Raman by incorporating the consideration of driver limits into the determination of the route requiring the minimum amount of deviation disclosed by Berdinis. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve alleviate inefficiencies (Berdinis: P. [0021-22]). 

Regarding claim 9, modified Raman teaches the system of claim 7, wherein the electronic hardware processor is further configured to determine whether the requested item pickup and/or delivery can be fulfilled (see at least rejection of claims 1 and 7: Raman: P. [0024-25], …accommodate an additional delivery during the requested or available time periods…) within geographic (Raman: Figs. 8-9; P. [0046-48], method 900 receives a second request to schedule a second event at a second location...P. [0041-42], If the second location is within the threshold distance of the first location, at block 840, method 800 provides a second plurality of selectable time period options for the delivery of the second package...At block 85, method 800 adds a second delivery event corresponding to the second request for delivery to the first route. Examiner interprets comparison of distance between location of new/second order and a location of a previous order to a threshold as an example of a geographic constraint.) and vehicle constraints (Berdinis: P. [0077],  The shipment request can include data about...the freight or shipment information (e.g., type, size, weight, etc.)...required equipment or truck size data...P. [0034], Further, the shipment request can include other requirements for the shipment such as the need for a refrigerated container, auto transport, livestock car, dry bulk container, liquid tanker, and lowboy trailer. Further, the shipment request can indicate other unique characteristics of the shipment such as being an oversize load... Other information can also be provided, and all of this information can be used to determine particular trucks that may be appropriate to execute the shipment.; P. [0037],...The carrier characteristics can include...type of truck or trailer...mechanical status of various components on the truck/trailer...).

Regarding claim 12, Raman teaches a non-transitory computer readable medium comprising instructions that when executed cause an electronic hardware processor to perform a method of assigning an on-demand request to a vehicle on a delivery route, the method comprising (see at least Raman: Figs. 1-3; Fig. 8; P. [0011], When allocating and scheduling resources, such as delivery trucks used to deliver packages to or pick-up packages from customers…; P. [0019-20]; P. [0034], FIG. 8 is a flow diagram illustrating a dynamic resource scheduling method, according to an embodiment. The method 800 may be performed by processing logic that comprises hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (e.g., instructions run on a processor to perform hardware simulation), firmware, or a combination thereof. The processing logic is configured to dynamically allocate and schedule resources in order to optimize a sequence of scheduled events. In one embodiment, method 800 may be performed by dynamic resource scheduler, as shown in FIGS. 2 and 3… Examiner interprets the dynamic resource allocation and scheduling system as an example of an on-demand delivery system, as similarly described by Fig. 1 and P. [0036-0037] and P. [0002] of the Applicant’s Specification. P. [0057-61], In one embodiment, computer system 1100 may represent computing environment 201 of FIG. 2… The exemplary computer system 1100 includes a processing device (processor) 1102, a main memory 1104… and a data storage device 1118, which communicate with each other via a bus 1130…The data storage device 1118 may include a computer-readable medium 1128 on which is stored one or more sets of instructions 1122 (e.g., instructions of dynamic resource scheduler 210) embodying any one or more of the methodologies or functions described herein…; P. [0014]; P. [0038]; P. [0030]):
receiving a first electronic communication from a customer, the first electronic communication including an on-demand request for pick up and/or delivery of an item the request indicating a location for the requested item pickup and/or delivery (see at least Raman: Figs. 1-3; Fig. 8; P. [0017], FIG. 2 is a block diagram illustrating a networked environment for dynamic resource allocation and scheduling, according to an embodiment. The networked environment 200 includes a computing environment 201 and one or more client devices 230, 240 and 250 which are in data communication with each other via a network 260. The network 260 includes, for example, the Internet, intranets, extranets, wide area networks (WANs)…; P. [0021], Client devices 230, 240 and 250 are representative of a plurality of client devices that may be coupled to the network 260…In one embodiment, the client devices 230, 240 and 250 may each include a web browser 232, 242 and 252 or some other application or communication program. Requests sent using web browsers 232, 242 and 252 may be received and processed by dynamic resource scheduler 210, as will be described in more detail below. ...; P. [0034-35],…at block 805, method 800 receives a first request for delivery of a first package to a first location. In one embodiment, client device interface module 311 receives information sent from web browsers 232, 242, 252. Such as a request to schedule an event at a specified location. For example, client device interface module 311 may receive a request for delivery or pick-up of a package at a certain address.);
determining a plurality of routes, each route having a corresponding vehicle and at least one stop within a threshold distance of the location for the requested item pickup and/or delivery (see at least Raman: P. [0032], …In one embodiment, each time a new request to schedule a delivery is received, the delivery routes 604, 606 and 608 can be analyzed for optimal use of resources and recalculated if needed…; P. [0012-14],…In one embodiment, the dynamic resource scheduler builds delivery routes, or other sequences of events, by utilizing the location and time periods of previously scheduled events (e.g., package deliveries). For example, if a request for a new delivery at a certain location is received, the dynamic resource scheduler may identify any previously scheduled deliveries at locations in relative close proximity (e.g., within a threshold distance). If current resources are available (e.g., if the delivery truck assigned to that route has time to make additional deliveries), the dynamic resource scheduler may offer delivery time period options; Examiner interprets previously scheduled deliveries as example of stops. P. [0024-25]); 
selecting a demand route based on the determination that (1) addition of the location as an additional stop to the demand route does not violate time constraints associated with the on-demand request (see at least Raman: P. [0024-25], …Resource manager module 313 may determine the quantity of delivery vehicles needed to service the various created routes and may track the availability of each vehicle to accommodate additional delivery requests... When a new delivery request is received, before a new delivery event is created on a given route during a given time period, resource manager module 313 may verify that the delivery vehicle is able to accommodate an additional delivery during the requested or available time periods…; P. [0027], When a new delivery request is received, before a new delivery event is created on a given route during a given time period, time period module may verify that the requested time period is the same as or adjacent to the time periods of previously scheduled deliveries in the same geographic area.) and 
(2) addition of the location as the additional stop to the demand route for the on-demand request (see at least Raman: P. [0024-25],…When a new delivery request is received, before a new delivery event is created on a given route during a given time period, resource manager module 313 may verify that the delivery vehicle is able to accommodate an additional delivery during the requested or available time periods…; P. [0027], When a new delivery request is received, before a new delivery event is created on a given route during a given time period, time period module may verify that the requested time period is the same as or adjacent to the time periods of previously scheduled deliveries in the same geographic area.); and 
 assigning the requested item pickup and/or delivery to the vehicle corresponding to the demand route (see at least Raman: Figs. 8-9; P. [0014],…In one embodiment, the dynamic resource scheduler may add the new delivery to a second delivery route that will be serviced by a different delivery truck… As new delivery requests are received, the dynamic resource scheduler may continuously perform optimization calculations to determine to which routes new delivery events may be added and the corresponding time periods for which those delivery events may be scheduled…; P. [0025]; Examiner interprets assigning the delivery to a route where the route is then assigned to a vehicle as an example of assigning a request to a vehicle. P. [0038], At block 820, method 800 adds a first delivery event corresponding to the first request for delivery to a first route of planned deliveries on a first day...; P. [0030],…A single delivery truck may have to spend significant downtime at the given locations for events 402 and 404 in order to make the deliveries during the scheduled time periods...). 
While Raman discloses route selection while considering time constraints and route planning before commencing scheduled stops, it does not explicitly teach traveling the route when the on-demand request is received; selecting from the plurality of routes while meeting time constraints associated with the demand route and does not exceed a defined maximum deviation for an operator of the vehicle traveling the demand route, wherein the time constraints based on a deadline established by the on-demand request and times at which the location is accessible; and generating a second electronic communication to the assigned vehicle, the second electronic communication comprising a command that designates the assigned vehicle to travel to the location, wherein the network interface circuit is further configured to transmit the second electronic communication to the assigned vehicle.
However, Berdinis is analogous art and discloses traveling the route when the on-demand request is received; selecting from the plurality of routes (see at least Berdinis: Fig. 4; Fig. 7; Fig. 10; Fig. 6; Fig. 2; Fig. 12; P. [0050]; P. [0077-78]; P. [0098-99] Examiner interprets filtering carriers, as shown in at least Fig. 12, as an example of a plurality of routes because the carriers have been associated with their respective routes. Examiner interprets along a route as an example of a route that has not yet been completed where at least one remaining stop is present. P. [0119]) and
(2) addition of the location the additional stop to the demand route does not exceed a defined maximum deviation for an operator of the vehicle traveling the demand route (see at least Berdinis: Fig. 4; Figs. 6-7; Fig. 10; Fig. 2; Fig. 12; P. [0050]; P. [0077-78],... also filter for carriers able to arrive at the pickup location for the shipment request...based, for example, on the carrier’s current position and shipments currently being executed...suitable carriers can be filtered for based on their current location, already accepted shipments...driver availability...; P. [0074], In one example, the recorded data, such as the times of on-duty and/or off-duty, can be transmitted by the device 30 or other elements in the system to third parties, such as regulatory or law enforcement personnel systems to confirm that certain requirements for time spent on-duty have not been violated...the shipment system 1 can use these times to determine what arrival times are possible while staying in compliance with one or more rules, such as limits on an operator's amount of time spent on-duty, and adjust various driving plans accordingly; P. [0116] Examiner interprets rules and regulations associated with on/off duty of driver availability as an example of a contract for an operator. Figs. 1-5; Figs. 10-12; P. [0131]; P. [0038], …The availability of the truck and/or the driver can also be determined from information detected automatically through the shipment system 1, such as a current location of the truck (for example, while executing a previously-planned shipment), an expected future location of the truck… driver on-duty/off-duty time limits (based on regulations), and other factors…; P. [0050],…Parameters defining acceptable shipment invitations can be stored in the carrier preferences database 510 and can include a timeframe during which a truck/driver can be on-the-road, a time when the truck/driver will reach an end location (such as when the truck/driver desires to return home or otherwise go off-duty), times when the driver may wish to sleep/rest… Examiner interprets on-duty/off-duty time limits as an example of maximum deviation amount for the operator, as similarly described by P. [0044] and P. [0081] of the Applicant’s Specification.);
 generating a second electronic communication to the assigned vehicle, the second electronic communication comprising a command that designates the assigned vehicle to travel to the location, wherein the network interface circuit is further configured to transmit the second electronic communication to the assigned vehicle (see at least Berdinis: Fig. 4; Fig. 7; Fig. 10; Fig. 6; Fig. 2; Fig. 12; P. [0026], P. [0047]; P. [0029]; P. [0106-7]; P. [0110]; P. [0119]; P. [0084]; P. [0050]; P. [0077-78]).).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the non-transitory computer readable medium, disclosed by Raman by incorporating the consideration of a filtered group of routes and by implementing the consideration of driver time on road, driver on/off duty time, the functionality to designate the assigned vehicle to travel, and the transmission of a second electronic communication, disclosed by Berdinis. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve efficiency in the freight industry and the safety and reliability of the vehicle (Berdinis: P. [0021-22]; P. [0106-107]).
While the combination of Raman and Berdinis does teach time constraints associated with the on-demand request, it not explicitly teach does not violate time constraints associated with the demand route, and wherein the time constraints are based on a deadline established by times at which the location is accessible.
Further, Olechko is analogous art and teaches does not violate time constraints associated with the demand route and the on-demand request (Figs. 1-4; P. [0008]; P. [0012-19], …A determination is also made to ensure that delivering shipment D does not change agent's other predicted delivery times so that they no longer comply with their respective service windows…The dispatching decision is made to dispatch the delivery of shipment D to that delivery agent, who will complete the shipment delivery with minimal costs incurred and complying with other requirements of the delivery including the predicted delivery time being within the delivery service window…The time required to complete delivery order is determined as the sum of driving time of route deviation plus the required times for shipment loading at sender location… Examiner interprets within deliver service window as an example of a time constraint associated with the on-demand request. Examiner interprets other predicted delivery times as an example of time constraints associated with the route.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the non-transitory computer readable medium disclosed by modified Raman by incorporating the functionality to determine all the deliveries can be completed within the service windows disclosed by Olechko. One of ordinary skill in the art would have been motivated to make to make this modification in order to provide real-time dispatch that is cost effective and to ensure a deviation delivery (on-demand/real-time transaction) does not change other predicted delivery times. (Olechko: P. [0011]; P. [0016]).
While modified Raman does teach time constraints, it does not explicitly teach wherein the time constraints are based on a deadline established by times at which the location is accessible.
However, Natarajan is analogous art and discloses wherein the time constraints are based on a deadline established by the times at which the location is accessible (Natarajan: Figs. 1-2; P. [0035], A geofence region 16, or electronic perimeter or boundary, is for establishing a time and/or location of the UAV 12 relative to the delivery box 18 at which a trigger is generated for opening, closing, locking, or unlocking the delivery box. 18...; P. [0046-48], ...Authentication and access may be restricted to specific blockchain keys to access the contents of a parcel's payload, and may include specific times and locations. Access to the contents may be determined at the scheduling and purchase of a delivery or products...; P. [0031]; P. [0062]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the non-transitory computer readable medium disclosed by Raman, Berdinis, and Olechko by incorporating consideration of required delivery time and location access, disclosed by Natarajan. One of ordinary skill in the art would have been motivated to make to make this modification for security (Natarajan: P. [0021]; P. [0055]).

Regarding claim 16, Raman, as modified, teaches the non-transitory computer readable medium of Claim 12, wherein (see at least rejection of claim 12). 
Raman does not explicitly teach the command instructs the assigned vehicle to perform the requested item pick up and/or delivery.
However Berdinis also discloses comprises transmitting a command to the vehicle, the command instructs the assigned vehicle to perform the requested item pick up and/or delivery (see at least Berdinis: Figs. 1-5; Figs. 10-12; P. [0026]; P. [0029]; P. [0047] Examiner interprets shipment as an example of on-demand transaction based on the combination of Raman and Berdinis. P. [0128]; P. [0110]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the non-transitory computer readable medium disclosed by modified Raman by incorporating the functionality to control the vehicle to perform the shipment disclosed by Berdinis. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve efficiency in the freight industry and the safety and reliability of the vehicle (Berdinis: P. [0021-22]; P. [0106-107]). 

Regarding claim 18, modified Raman teaches the non-transitory computer readable medium of Claim 12, wherein the method further comprises determining from among the determined number of routes, a route, and wherein the requested item pick up and/or delivery is assigned to the vehicle corresponding to the one of the determined routes (see at least rejection of claim 12).
Raman does not explicitly teach requiring a minimum amount of deviation to fulfill the on-demand request, requiring the minimum amount of deviation.
However, in the same field of endeavor, Olechko teaches a route requiring a minimum amount of deviation to fulfill the on-demand request, and is assigned to the vehicle requiring the minimum amount of deviation (see at least Olechko: Figs. 1-4; P. [0012-19], …There are 2 delivery agents A and B. Both delivery agents have some deliveries already dispatched to them. Their routes to deliver already dispatched orders are depicted as A1-A2-A3-A4 and B1-B2-B3-B4, respectively. In one embodiment, a route deviation is calculated for agents A and B with respect to shipment D. Based on the combination of Raman, Berdinis, and Olechko, Examiner interprets shipment D as an example of an on-demand (real-time) request. A route deviation is calculated for agent A…The dispatching decision is made to dispatch the delivery of shipment D to that delivery agent, who will complete the shipment delivery with minimal costs incurred and complying with other requirements of the delivery including the predicted delivery time being within the delivery service window… For example, in some embodiments those factors may include the cost of gas for driving along the delivery order deviation route of the agent...; P. [0026]; P. [0028]; Claim 1 Examiner interprets minimal cost as an example of minimum amount of deviation because the cost of fuel for executing the delivery order deviation route is incorporated into the cost determination.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the non-transitory computer readable medium disclosed by modified Raman by incorporating the functionality to assign the shipment to the vehicle performing the minimum deviation disclosed by Olechko. One of ordinary skill in the art would have been motivated to make to make this modification in order to provide real-time dispatch that is cost effective (Olechko: P. [0011]).

Regarding claim 19, modified Raman teaches the non-transitory computer readable medium of Claim 18, wherein determining the route requiring the minimum amount of deviation comprises: determining, for each of the plurality of delivery routes, the minimum amount of route deviation required to fulfill the on-demand request; and determining which of the determined number of routes has the smallest minimum deviation amount (see at least rejection of claim 18).
Raman does not explicitly teach teaches determining operators for the plurality of delivery routes; determining the maximum deviation amount for each of the operators; and determining which of the determined number of routes also does not exceed its operator's maximum deviation amount.
However, Berdinis also teaches determining operators for the plurality of delivery routes (see at least Berdinis: Figs. 1-5; Figs. 10-12; P. [0117-118]; P. [0131] P. [0038], the availability…);
determining the maximum deviation amount for each of the operators (see at least Berdinis: Figs. 1-5; Figs. 10-12; P. [0038]; P. [0050] Examiner interprets on-duty/off-duty time limits based on regulations as an example of maximum deviation amount for the operator, as similarly described by P. [0044] and P. [0081] of the Applicant’s Specification.); and 
determining which of the determined number of routes which also does not exceed its operator's maximum deviation amount (see at least Berdinis: Figs. 1-5; Figs. 10-12; P. [0131] Based on the combination of Raman, Berdinis, and Olechko, Examiner interprets the one or more suggested routes as examples of the determined number of routes that has the smallest minimum deviation amount.).
 It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the non-transitory computer readable medium disclosed by modified Raman by incorporating the consideration of driver limits into the determination of the route requiring the minimum amount of deviation disclosed by Berdinis. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve alleviate inefficiencies (Berdinis: P. [0021-22]). 

Regarding claim 20, modified Raman teaches the non-transitory computer readable medium of Claim 18, wherein the method further comprises determining whether the requested item pickup and/or delivery can be fulfilled (see at least rejection of claims 1 and 7: Raman: P. [0024-25], …accommodate an additional delivery during the requested or available time periods…) within geographic (Raman: Figs. 8-9; P. [0046-48], method 900 receives a second request to schedule a second event at a second location...P. [0041-42], If the second location is within the threshold distance of the first location, at block 840, method 800 provides a second plurality of selectable time period options for the delivery of the second package...At block 85, method 800 adds a second delivery event corresponding to the second request for delivery to the first route. Examiner interprets comparison of distance between location of new/second order and a location of a previous order to a threshold as an example of a geographic constraint.) and vehicle constraints (Berdinis: P. [0077],  The shipment request can include data about...the freight or shipment information (e.g., type, size, weight, etc.)...required equipment or truck size data...P. [0034], Further, the shipment request can include other requirements for the shipment such as the need for a refrigerated container, auto transport, livestock car, dry bulk container, liquid tanker, and lowboy trailer. Further, the shipment request can indicate other unique characteristics of the shipment such as being an oversize load... Other information can also be provided, and all of this information can be used to determine particular trucks that may be appropriate to execute the shipment.; P. [0037],...The carrier characteristics can include...type of truck or trailer...mechanical status of various components on the truck/trailer...).

Claims 2, 4, 13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raman (US 2016/0379167) in view of Berdinis et al. (US 2018/0211217) hereinafter “Berdinis”, further in view of Olechko et al. (US 2016/0019501) hereinafter “Olechko”, further in view of Natarajan et al. (US 2017/0147975) hereinafter “Natarajan”, as applied to claims 1 and 12 above, and further in view of Verma et al. (US 2018/0260752) hereinafter “Verma”.

Regarding claim 2, Raman, as modified, teaches the system of claim 1 (see at least rejection of claim 1). 
Modified Raman does not explicitly teach wherein the request identifies the item for delivery to the location, and wherein the electronic hardware processor is configured to determine the plurality of routes based on the item for delivery to the location. 
However, Verma is in the same field of endeavor and teaches wherein the request identifies the item for delivery to the location (see at least Verma: Figs. 1-5; P. [0006]; P. [0024-25], … The container may be determined based on the monitoring of the plurality of parameters of the plurality of containers 105, details associated with delivery of the new content and… In an embodiment, the details associated with the delivery of the new content comprises pickup location of the new content, drop location of the new content, type of the content, size and weight…; P. [0031-32] P. [0031-32], …new content data 205 may comprise the details associated with the delivery of new content such as, pickup location of the new content, drop location of the new content, type of the content, size and weight…), and 
wherein the electronic hardware processor is configured to determine the plurality of routes based on the item for delivery to the location (see at least Verma: Figs. 1-5; P. [0038-40], …In an embodiment, the new content to be delivered to the user location 3052 is a perishable good and requires to be kept at a particular temperature. Based on the monitoring of the parameters of the container 3071, the resource management system 101 of the retailer hub 3032 identifies that the current location of the container 3071 is near to both the retailer hub 3032 from where the content is required to be picked and the user location 3052 where the content is required to be delivered. In addition, the container 3071 comprises the unit to store the new content at a particular temperature… In a second embodiment, initially a user at user location 3054… Further, the container 3072 may also comprise space for keeping the new content from the retailer hub 3032. The container 3072 picks the new content from the retailer hub 3032 and delivers to the user location 3052…; P. [0036]; P. [0022],...the resource management system may determine an optimal route for each container to deliver the contents in the task list based on one or more business rules. The business rules may include, but are not limited to, historical analytic data, shipping location, grouping on delivery shipping location, number, weight and size of items to be delivery and the like...).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by modified Raman by incorporating the functionality to determine eligible containers and their routes based on the item details disclosed by Verma. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve upon current delivery systems by providing efficient management of delivery resources (Verma: P. [0003]; P. [0056]) and avoid spoiled items.

Regarding claim 4, Raman, as modified, teaches the system of claim 1, wherein the electronic hardware processor is further configured to determine locations of the corresponding vehicle for each of the delivery routes (see at least rejection of claim 1; see at least Berdinis: P. [0077-78]).
Modified Raman does not explicitly teach receive location updates for the corresponding vehicle for each of the plurality of delivery routes at least partially based on the location updates.
However, Verma is analogous art and teaches odified Raman does not explicitly teach. 
vor and teaches  the route is then assigned to a vehicle as an example of assigning areceive location updates for the corresponding vehicle for each of the plurality of delivery routes at least partially based on the location updates (see at least rejection of claim 1: Verma P. [0024]…The task list may include information about assignments appointed to each of the containers. The assignments may comprise delivery of the contents requested by the users. In an embodiment, the task list may comprise pickup and drop points and a pre-defined route for each of the container...system 101…may monitor a plurality of parameters associated with the plurality of containers…at pre-defined time intervals…The GPS sensor 117 of the container 1051 may be utilized for tracking the location associated with the container 1051. Examiner interprets tracking location and monitoring over time as an example of receive location updates. P. [0022],...the resource management system may determine an optimal route for each container to deliver the contents in the task list based on one or more business rules.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by modified Raman by incorporating the functionality to track the plurality of vehicles disclosed by Verma. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve upon current delivery systems by providing efficient management of delivery resources (Verma: P. [0003]; P. [0056]).

Regarding claim 13, Raman, as modified, teaches the non-transitory computer readable medium of Claim 12, the electronic hardware processor is configured to determine (see at least rejection of claim 12). 
Modified Raman does not explicitly teach wherein the request identifies the item for delivery to the location, and wherein the plurality of routes based on the item for delivery to the location.
However, Verma is in the same field of endeavor and teaches wherein the request identifies the item for delivery to the location (see at least Verma: Figs. 1-5; P. [0006]; P. [0024-25], …The container may be determined based on the monitoring of the plurality of parameters of the plurality of containers 105, details associated with delivery of the new content and…In an embodiment, the details associated with the delivery of the new content comprises pickup location of the new content, drop location of the new content, type of the content, size and weight…; P. [0031-32] P. [0031-32], …new content data 205 may comprise the details associated with the delivery of new content such as, pickup location of the new content, drop location of the new content, type of the content, size and weight…), and 
wherein the electronic hardware processor is configured to determine the plurality of routes based on the item for delivery to the location (see at least Verma: Figs. 1-5; P. [0038-40], …In an embodiment, the new content to be delivered to the user location 3052 is a perishable good and requires to be kept at a particular temperature. Based on the monitoring of the parameters of the container 3071, the resource management system 101 of the retailer hub 3032  identifies that the current location of the container 3071 is near to both the retailer hub 3032 from where the content is required to be picked and the user location 3052 where the content is required to be delivered. In addition, the container 3071 comprises the unit to store the new content at a particular temperature…In a second embodiment, initially a user at user location 3054…Further, the container 3072 may also comprise space for keeping the new content from the retailer hub 3032. The container 3072 picks the new content from the retailer hub 3032 and delivers to the user location 3052…; P. [0036]; P. [0022],...the resource management system may determine an optimal route for each container to deliver the contents in the task list based on one or more business rules. The business rules may include, but are not limited to, historical analytic data, shipping location, grouping on delivery shipping location, number, weight and size of items to be delivery and the like...).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the non-transitory computer readable medium disclosed by Raman by incorporating the functionality to determine eligible containers and their routes based on the item details disclosed by Verma. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve upon current delivery systems by providing efficient management of delivery resources (Verma: P. [0003]; P. [0056]) and avoid spoiled items.

Regarding claim 15, Raman, as modified, teaches the non-transitory computer readable medium of Claim 12 wherein the method further comprises determining locations of the corresponding vehicle for each of the delivery routes (see at least rejection of claim 12; see at least Berdinis: P. [0077-78]; Fig. 4; Fig. 7; Fig. 10; Fig. 6; Fig. 2; Fig. 12; P. [0026], P. [0047]; P. [0029] Examiner interprets filtering, as shown in at least Fig. 12, as an example of a plurality.).
Modified Raman does not explicitly teach receiving location updates for the corresponding vehicle for each of the plurality of delivery routes at least partially based on the location updates.
However, Verma is analogous art and teaches odified Raman does not explicitly teach. 
vor and teaches  the route is then assigned to a vehicle as an example of assigning areceiving location updates for the corresponding vehicle for each of the plurality of delivery routes at least partially based on the location updates (see at least rejection of claim 12: Verma P. [0024]…The task list may include information about assignments appointed to each of the containers. The assignments may comprise delivery of the contents requested by the users. In an embodiment, the task list may comprise pickup and drop points and a pre-defined route for each of the container...system 101…may monitor a plurality of parameters associated with the plurality of containers…at pre-defined time intervals…The GPS sensor 117 of the container 1051 may be utilized for tracking the location associated with the container 1051. Examiner interprets tracking location and monitoring over time as an example of receive location updates. P. [0022],...the resource management system may determine an optimal route for each container to deliver the contents in the task list based on one or more business rules.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the non-transitory computer readable medium disclosed by Raman by incorporating determining locations based on monitoring over time disclosed by Verma. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve upon current delivery systems by providing efficient management of delivery resources (Verma: P. [0003]; P. [0056]).

Regarding claim 21, Raman, as modified, teaches the non-transitory computer readable medium of Claim 12, the electronic hardware processor is configured to determine (see at least rejection of claim 12). 
Modified Raman does not explicitly teach wherein the request identifies the item for delivery to the location, and wherein the plurality of delivery routes based on the item for delivery to the location.
However, Verma is in the same field of endeavor and teaches wherein the request identifies the item for delivery to the location (see at least Verma: Figs. 1-5; P. [0006]; P. [0024-25], … The container may be determined based on the monitoring of the plurality of parameters of the plurality of containers 105, details associated with delivery of the new content and… In an embodiment, the details associated with the delivery of the new content comprises pickup location of the new content, drop location of the new content, type of the content, size and weight…; P. [0031-32], …new content data 205 may comprise the details associated with the delivery of new content such as, pickup location of the new content, drop location of the new content, type of the content, size and weight…), and 
wherein the electronic hardware processor is configured to determine the plurality of delivery routes based on the item for delivery to the location (see at least Verma: Figs. 1-5; P. [0038-40], …In an embodiment, the new content to be delivered to the user location 3052 is a perishable good and requires to be kept at a particular temperature. Based on the monitoring of the parameters of the container 3071, the resource management system 101 of the retailer hub 3032 identifies that the current location of the container 3071 is near to both the retailer hub 3032 from where the content is required to be picked and the user location 3052 where the content is required to be delivered. In addition, the container 3071 comprises the unit to store the new content at a particular temperature… In a second embodiment, initially a user at user location 3054… Further, the container 3072 may also comprise space for keeping the new content from the retailer hub 3032. The container 3072 picks the new content from the retailer hub 3032 and delivers to the user location 3052…; P. [0036]; P. [0022],...the resource management system may determine an optimal route for each container to deliver the contents in the task list based on one or more business rules. The business rules may include, but are not limited to, historical analytic data, shipping location, grouping on delivery shipping location, number, weight and size of items to be delivery and the like...).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the non-transitory computer readable medium disclosed by Raman by incorporating the functionality to determine eligible containers and their routes based on the item details disclosed by Verma. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve upon current delivery systems by providing efficient management of delivery resources (Verma: P. [0003]; P. [0056]) and avoid spoiled items.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raman (US 2016/0379167) in view of Berdinis et al. (US 2018/0211217) hereinafter “Berdinis”, further in view of Olechko et al. (US 2016/0019501) hereinafter “Olechko”, further in view of Natarajan et al. (US 2017/0147975) hereinafter “Natarajan”, as applied to claims 5 and 16 above, and further in view of Kumar et al. (U.S. Patent No. 8,798,902) hereinafter “Kumar”.

Regarding claim 6, modified Raman teaches the system of claim 5, wherein the vehicle is an autonomous vehicle, and the command of an on-board vehicle control computer of the vehicle (see at least rejection of claim 5: Berdinis Fig. 5; P. [0029], …Further, in the context of an autonomous vehicle, in one example, the carrier device 30 can be an integral part of the truck, embedded within the truck's computing system and operating system or as a component of the truck's computing system. In examples herein, the carrier/driver device 30 can correspond to a plurality of devices (e.g., a truck driver device, a truck owner device, an autonomous-truck-operating device, and/or other devices)…the carrier device 30 can perform additional functions, such as…receiving data corresponding to future shipments…and/or controlling or driving the truck to execute shipments…; P. [0026], …carrier/driver devices 30 can be a variety of different types of devices that facilitate communication between the users or operators of those devices, such as shippers, dispatchers, and carriers (such as drivers), respectively, with the shipment system 1. For example, the devices can include desktop computers, P. [0047], …the carrier device 30 can include a data processing module 502 that can receive data from a set of sensors 520 or other vehicle components associated with the vehicle, as discussed herein. The data processing module 502 can also optionally include or communicate with a memory component storing semi-permanent or permanent characteristics of the vehicle.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by modified Raman by incorporating the functionality to control an autonomous vehicle to perform the shipment disclosed by Berdinis. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve efficiency in the freight industry and the safety and reliability of the vehicle (Berdinis: P. [0021-22]; P. [0106-107]).
Raman, as modified, does not explicitly teach updates a route database.
However, in the same field of endeavor, Kumar teaches a route database of an on-board vehicle control computer (see at least Kumar: Fig. 3; Fig. 7;  Col. 11, lines 15-35, Also illustrated in FIG. 3, a controller 31 is provided to control the rail vehicle 12. At least one of the processors 36, 38 is able to provide control commands to the controller 31 and/or an operator. Computer-readable instructions 41, in form of software, are executed by the processor 36, 39. When executed by the processor 36, 39, the computer-readable instructions 41 cause the processor 36, 39 to evaluate route changes, manifest information provided from a remote location, and a change to a route database. These factors are evaluated in for determining a mission plan (including adjusting an existing mission plan) that is optimized to provide for reduced emissions output and/or reduced fuel consumption. The controller 31 controls the powered system 12 in response to a change in the route, e.g., using the mission plan…; Col. 12, lines 49-67, Fig. 7 depicts another flowchart illustrating an exemplary embodiment of a method for adjusting an existing route based on information received regarding a route divergence. As illustrated, the flowchart 130 discloses capturing route divergence data in a track database, at 132. (The database may be stored, for example, in memory 37 associated with processor 36.) The flowchart 130 uses the term "track." Though track is specific to a rail system which operates upon a railroad track, those skilled in the art will readily recognize that "track" is not limiting since it is meant to address a route...; Claim 19).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by modified Raman by incorporating updates to an on-board route database disclosed by Kumar. One of ordinary skill in the art would have been motivated to make to make this modification in order to reduce emissions and fuel consumption (Kumar: Col. 1, lines 58-67) and to provide a local copy of routes in the event the vehicle is temporarily disconnected from the network thereby preventing delays. 

Regarding claim 17, modified Raman teaches the non-transitory computer readable medium of Claim 16, wherein the vehicle is an autonomous vehicle, and the command of an on-board vehicle control computer of the vehicle (see at least rejection of claim 16: Berdinis Fig. 5; P. [0029]; P. [0026]; P. [0047]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the non-transitory computer readable medium disclosed by modified Raman by incorporating the functionality to control an autonomous vehicle to perform the shipment disclosed by Berdinis. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve efficiency in the freight industry and the safety and reliability of the vehicle (Berdinis: P. [0021-22]; P. [0106-107]).
Raman, as modified, does not explicitly teach updates a route database.
However, in the same field of endeavor, Kumar teaches a route database of an on-board vehicle control computer (see at least Kumar: Fig. 3; Fig. 7;  Col. 11, lines 15-35; Col. 12, lines 49-67; Claim 19).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the non-transitory computer readable medium disclosed by modified Raman by incorporating updates to an on-board route database disclosed by Kumar. One of ordinary skill in the art would have been motivated to make to make this modification in order to reduce emissions and fuel consumption (Kumar: Col. 1, lines 58-67) and to provide a local copy of routes in the event the vehicle is temporarily disconnected from the network thereby preventing delays. 

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raman (US 2016/0379167) in view of Berdinis et al. (US 2018/0211217) hereinafter “Berdinis”, further in view of Olechko et al. (US 2016/0019501) hereinafter “Olechko”, further in view of Natarajan et al. (US 2017/0147975) hereinafter “Natarajan”, further in view of Verma et al. (US 2018/0260752) hereinafter “Verma”, as applied to claims 2 and 13 above, and further in view of Villardito (US 2014/0236778).

Regarding claim 3, modified Raman teaches the system of claim 2, wherein determining the plurality of routes comprises identifying, and including in the plurality of routes, those routes that have the corresponding vehicles and that have at least one stop within a threshold distance to the location (see at least rejections of claims 1 and 2). 
Modified Raman does not explicitly teach which include the item in a vehicle inventory.
However, in the same field of endeavor, Villardito teaches wherein determining which include the item in a vehicle inventory (see at least Villardito: Figs. 1-6; P. [0040-41], In response to such request, the inventory management system 10 at 620 may identify vehicles in the vicinity of the customers location that have the requested item in their on-board inventory. To this end, the technician management system 20 may obtain vehicle location information from the vehicle location system 30 and inventory information from the inventory system 40. Based on such inventory information, the technician management system 20 may locate vehicles 50 and/or other inventory sources 70, 80, 90 that have the requested item. The technician management system 20 may further determine which of such vehicles 50 and/or other inventory sources 70, 80, 90 are in a particular vicinity (e.g., 5 mile, 10 mile, etc. radius) or will be in the particular vicinity within a specified time period (e.g., 10 minutes, 20 minutes, 30 minutes, etc.). Examiner interprets mile radii designation and/or specified time periods as examples of thresholds. At 630, the inventory management system 10 may select a vehicle 50 from among the vehicles 50 identified as having the item and being within the vicinity of the customer location 65...; Claim 10; Claim 12). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by modified Raman by incorporating the functionality to determine based on items in a vehicle inventory and location disclosed by Villardito. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve customer satisfaction (Villardito: P. [0004]).

Regarding claim 14, modified Raman teaches the non-transitory computer readable medium of Claim 13, wherein determining the plurality of routes comprises identifying, and including in the plurality of routes, those routes that have the corresponding vehicles and that have at least one stop within a threshold distance to the location (see at least rejections of claims 12 and 13).
Raman, as modified does not explicitly teach which include the item in a vehicle inventory.
However, in the same field of endeavor, Villardito teaches wherein determining which include the item in a vehicle inventory (see at least Villardito: Figs. 1-6; P. [0040-41]; Claim 10; Claim 12). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the non-transitory computer readable medium disclosed by modified Raman by incorporating the functionality to determine based on items in a vehicle inventory and location disclosed by Villardito. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve customer satisfaction (Villardito: P. [0004]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US 2018/0260752) hereinafter “Verma” in view of Berdinis et al. (US 2018/0211217) hereinafter “Berdinis”, and further in view of Olechko et al. (US 2016/0019501) hereinafter “Olechko”, and further in view of Natarajan et al. (US 2017/0147975) hereinafter “Natarajan”.

Regarding claim 10, Verma teaches a method comprising: receiving a first electronic communication from a customer, the first electronic communication including an on-demand request for pick up and/or delivery of an item (see at least Verma: Figs. 1-5; P. [0005], ...the present disclosure relates to a method for dynamic resource management in content delivery system...; P. [0024], …the environment 100 comprises a content delivery system connected through a communication network…The communication network may include…an e-commerce network, a peer to peer (P2P)…The users may order any content from the content delivery system…; P. [0040], …The users of the content delivery system 103 may place an order at a website of the content delivery system 103. The content associated with the order may be stored in the content warehouse 301 of the content delivery system 103. In an embodiment, the contents from the content warehouse 301 may be further provided to different retailer hubs depending on the location of the user. The environment 300 may also comprise a container 3071 and a container 3072 associated with the content delivery system 103, a customer location…While the container 3071 is routed for the user location 3051, the resource management system 101 of the retailer hub 3032 receives a new delivery assignment…; P. [0050] Examiner interprets new delivery assignment as an example of an on-demand request.);
identifying, in the on-demand request, a location for the requested item pickup and/or delivery (see at least Verma: Figs. 1-5; P. [0006-7]; P. [0026-27]; P. [0032], …new content data 205 may comprise the details associated with the delivery of new content such as, pickup location of the new content, drop location of the new content, type of the content, size and weight… Examiner interprets drop location of new content as an example of an on-demand location P. [0040].); 
identifying, one or more delivery routes each having a corresponding vehicle traveling the delivery route when the on-demand request is received and having a portion located within a threshold distance of the location (see at least Verma: Figs. 1-5; P. [0006]; P. [0024], … system may identify the predefined-route for each of the plurality of containers…While the plurality of containers 105 may be engaged with the assignments … the resource management system 101…may monitor a plurality of containers…The GPS sensor 117 of the container 1051 may be utilized for tracking the location associated with the container 105; P. [0036]; P. [0031],…container data 203 may include details about the plurality of containers 105… P. [0038],…the container determination module 215 may determine the container based on the pre-defined threshold value for allowed route deviation in the pre-defined route…; P. [0040],…system 101 of the retailer hub 303 may determine the amount of route deviation the container 3071 may take to pick and deliver the content at the user location 3052. The container 3071…may deviate from the route of the user location 3073 which may be within a pre-defined threshold value…One having ordinary skill in the art would interpret a deviation from the route as an example of a distance. P. [0045-46],...monitoring by the monitoring module 213 the plurality of containers, 105 engaged in carrying out the assignments, at pre-defined intervals. The plurality of containers 105 may be routed based on a pre-defined route. At block 405, determining...the container from the plurality of containers 105 for delivery of new content based on the monitoring, details associated with the delivery of the new content and amount of route deviation from the pre-defined route by the container for delivery of the new content...); 
determining a demand route of the one or more delivery routes that requires amount of route deviation from the demand route to accomplish the on-demand transaction and based on a determination that (1) the addition of the location as an additional stop to the demand route does not violate constraints associated with the on-demand request (see at least Verma: Figs. 1-5; P. [0006]; P. [0024], … system may identify the predefined-route for each of the plurality of containers…; P. [0031]; P. [0038]; P. [0040],…system 101 of the retailer hub 303 may determine the amount of route deviation the container 3071 may take to pick and deliver the content at the user location 3052. The container 3071…may deviate from the route of the user location 3073 which may be within a pre-defined threshold value…Further, based on the monitoring, the resource management system 101 of the retailer hub 3052 determines that the container 307.sub.1 may pick up the content...; Examiner interprets deviation within threshold as an example of does not violate constraints. P. [0046]; P. [0025],...whenever a request for delivering a new content appears in any of the plurality if hubs 102, the resource management system 101 of the respective hub, may determine a container from the plurality of containers 105 for delivering of the new content...The container may be determined based on the monitoring..., details associated with the delivery of the new content and amount of route deviation...details associated with the delivery of the new content comprises pickup location of the new content...delivery priority associated with the new content and time duration required to reach the pickup and drop location...Further the resource management system 101 of the plurality of hubs 102 may identify a route for the container for the delivery of the new content based on current location of the container, characteristics of the route, time taken to traverse the location associated with the delivery of the new content at different time of a day... Examiner interprets new content request as an example as an on-demand request. Examiner interprets a content delivery that requires a route deviation and new content as examples of an additional stop. P. [0022],...the resource management system may determine an optimal route for each container to deliver the contents in the task list based on one or more business rules. The business rules may include, but are not limited to, historical analytic data, shipping location, grouping on delivery shipping location, number, weight and size of items... ) and
(2) addition of the location as the additional stop to the demand route for the on-demand request (see at least Verma: Figs. 1-5; P. [0024], … system may identify the predefined-route for each of the plurality of containers…; P. [0025],...whenever a request for delivering a new content appears in any of the plurality if hubs 102, the resource management system 101 of the respective hub, may determine a container from the plurality of containers 105 for delivering of the new content...The container may be determined based on the monitoring..., details associated with the delivery of the new content and amount of route deviation...details associated with the delivery of the new content comprises pickup location of the new content... Examiner interprets new content request as an example as an on-demand request. P. [0040],…system 101 of the retailer hub 303 may determine the amount of route deviation the container 3071 may take to pick and deliver the content at the user location 3052. The container 3071…may deviate from the route of the user location 3073 which may be within a pre-defined threshold value…Further, based on the monitoring, the resource management system 101 of the retailer hub 3052 determines that the container 307.sub.1 may pick up the content...; Examiner interprets a content delivery that requires a route deviation and new content as examples of an additional stop.); and 
assigning the on-demand transaction to a vehicle corresponding to the demand route (see at least Verma: Figs. 1-5; P. [0006], …assign a primary route to a vehicle from a fleet of vehicles, by a dynamic route planning system (103) of the system (100), based on at least one of a known order and a forecasted order assigned to the vehicle by an order distribution system (101); P. [0024], ...the plurality of containers may refer to a vehicle such as a truck…; P. [0025], …system 101…may determine a container from the plurality of containers 105 for delivering of the new content…; P. [0038-40], …based on the monitoring, the resource management system 101 of the retailer hub 3052 determines that the container 3071 may pick up the content associated with user location 3051, as shown in figure 3.). 
While Verma teaches dynamic delivery routing for a fleet of vehicles and mentions priority based on perishable goods, it does not explicitly determining a least amount of route deviation to accomplish the on-demand transaction while meeting time constraints associated with the demand route and does not exceed a defined maximum deviation for an operator of the vehicle traveling the demand route, wherein the time constraints are based on a deadline established by the on-demand request and times at which the location is accessible; identifying which of the one or more delivery routes have at least one remaining stop along their routes; generating a second electronic communication to the assigned vehicle, the second electronic communication comprising a command that designates the assigned vehicle to travel to the location and transmitting the second electronic communication to the assigned vehicle.
However, Berdinis is analogous art and discloses (2) addition of the location as the additional stop to the demand route and does not exceed a defined maximum deviation for an operator of the vehicle traveling the demand route (see at least Berdinis: Fig. 4; Figs. 6-7; Fig. 10; Fig. 2; Fig. 12; P. [0050]; P. [0077-78],... also filter for carriers able to arrive at the pickup location for the shipment request...based, for example, on the carrier’s current position and shipments currently being executed...suitable carriers can be filtered for based on their current location, already accepted shipments...driver availability...; P. [0038]; P. [0131; ]P. [0074], In one example, the recorded data, such as the times of on-duty and/or off-duty, can be transmitted by the device 30 or other elements in the system to third parties, such as regulatory or law enforcement personnel systems to confirm that certain requirements for time spent on-duty have not been violated...the shipment system 1 can use these times to determine what arrival times are possible while staying in compliance with one or more rules, such as limits on an operator's amount of time spent on-duty, and adjust various driving plans accordingly; P. [0116] Examiner interprets compliance with on/off duty of driver limits as an a maximum deviation.);
identifying which of the one or more delivery routes have at least one remaining stop along their respective routes; generating a second electronic communication to the assigned vehicle, the second electronic communication comprising a command that designates the assigned vehicle to travel to the location and transmitting the second electronic communication to the assigned vehicle (see at least Berdinis Fig. 4; Fig. 7; Fig. 10; Fig. 6; Fig. 2; Fig. 12; P. [0026], P. [0047]; P. [0029]; P. [0050]  Examiner interprets filtering, as shown in at least Fig. 12, as an example of a plurality. Examiner interprets along a route as an example of a route that has not yet been completed where at least one remaining stop is present. P. [0106-7]; P. [0110]; P. [0119]; P. [0081]; P. [0084]; P. [0077-78]).).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Verma by incorporating the consideration of driver on/off duty regulations, the consideration of a specific group of vehicles, the functionality to designate the assigned vehicle to travel, and transmitting a second electronic communication, disclosed by Berdinis. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve efficiency in the freight industry and the safety and reliability of the vehicle (Berdinis: P. [0021-22]; P. [0106-107]).
While Verma, as modified, does teach determine which routes require an amount of route deviation within the threshold, it not explicitly teach a least, does not violate time constraints associated with the demand route, and wherein the time constraints are based on a deadline established by the on-demand request and times at which the location is accessible.
Further, in the same field of endeavor, Olechko teaches determining which of the one or more delivery routes requires a least amount of route deviation from the demand route to accomplish the on-demand transaction (see at least Olechko: Figs. 1-4; P. [0012-19], …There are 2 delivery agents A and B. Both delivery agents have some deliveries already dispatched to them. Their routes to deliver already dispatched orders are depicted as A1-A2-A3-A4 and B1-B2-B3-B4, respectively. In one embodiment, a route deviation is calculated for agents A and B with respect to shipment D. Based on the combination of Verma and Olechko, Examiner interprets shipment D as an example of an on-demand (real-time) request. A route deviation is calculated for agent A…The dispatching decision is made to dispatch the delivery of shipment D to that delivery agent, who will complete the shipment delivery with minimal costs incurred and complying with other requirements of the delivery including the predicted delivery time being within the delivery service window… For example, in some embodiments those factors may include the cost of gas for driving along the delivery order deviation route of the agent...; P. [0026]; P. [0028]; Claim 1 Examiner interprets minimal cost as an example of minimum amount of deviation because the cost of fuel for executing the delivery order deviation route is incorporated into the cost determination. One having ordinary skill in the art would interpret a deviation from the route as an example of a distance travelled during the delivery of the on-demand request.) and
does not violate time constraints associated with the demand route, and wherein the time constraints for the on-demand request are based on a deadline established by the on-demand request (see at least rejection of claim 7: Olechko: Figs. 1-4; P. [0008]; P. [0012-19], …A determination is also made to ensure that delivering shipment D does not change agent's other predicted delivery times so that they no longer comply with their respective service windows…The dispatching decision is made to dispatch the delivery of shipment D to that delivery agent, who will complete the shipment delivery with minimal costs incurred and complying with other requirements of the delivery including the predicted delivery time being within the delivery service window…The time required to complete delivery order is determined as the sum of driving time of route deviation plus the required times for shipment loading at sender location… Examiner interprets within delivery service window as an example of a time constraint associated with the on-demand request deadline. Examiner interprets other predicted delivery times as an example of time constraints associated with the route.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by modified Verma by incorporating the functionality to determine which route requires the least amount of deviation and determine the deliveries can be completed within the service windows disclosed by Olechko. One of ordinary skill in the art would have been motivated to make to make this modification in order to provide real-time dispatch that is cost effective and to ensure a deviation delivery (on-demand/real-time transaction) does not change other predicted delivery times. (Olechko: P. [0011]; P. [0016]).
While modified Verma does teach time constraints, it does not explicitly wherein the time constraints are based on a deadline established by times at which the location is accessible.
However, Natarajan is analogous art and discloses wherein the time constraints are based on a deadline established by the times at which the location is accessible (Natarajan: Figs. 1-2; P. [0035], A geofence region 16, or electronic perimeter or boundary, is for establishing a time and/or location of the UAV 12 relative to the delivery box 18 at which a trigger is generated for opening, closing, locking, or unlocking the delivery box. 18...; P. [0046-48], ...Authentication and access may be restricted to specific blockchain keys to access the contents of a parcel's payload, and may include specific times and locations. Access to the contents may be determined at the scheduling and purchase of a delivery or products...; P. [0031]; P. [0062]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by disclosed by Verma, Berdinis, and Olechko by incorporating consideration of required delivery time and location access, disclosed by Natarajan. One of ordinary skill in the art would have been motivated to make to make this modification for security (Natarajan: P. [0021]; P. [0055]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US 2018/0260752) hereinafter “Verma” in view of Berdinis et al. (US 2018/0211217) hereinafter “Berdinis”, further in view of Olechko et al. (US 2016/0019501) hereinafter “Olechko”, further in view of Natarajan et al. (US 2017/0147975) hereinafter “Natarajan”., as applied to claim 10, and further in view of Villardito (US 2014/0236778).

Regarding claim 11, modified Verma teaches the method of claim 10, wherein the request identifies the item for delivery to the location and further comprising determining the route for accomplishing the transaction on each of the one or more routes (see at least rejection of claim 10; see at least Verma: Figs. 1-5; P. [0006]; P. [0025], … In an embodiment, the details associated with the delivery of the new content comprises pickup location of the new content, drop location of the new content, type of the content, size and weight…; P. [0031-32]; P. [0040]), but, does not explicitly teach further based on vehicle inventory of the item.
However, in the same field of endeavor, Villardito teaches further based on vehicle inventory of the item (Villardito: Figs. 1-6; P. [0040-41], In response to such request, the inventory management system 10 at 620 may identify vehicles in the vicinity of the customers location that have the requested item in their on-board inventory. To this end, the technician management system 20 may obtain vehicle location information from the vehicle location system 30 and inventory information from the inventory system 40. Based on such inventory information, the technician management system 20 may locate vehicles 50 and/or other inventory sources 70, 80, 90 that have the requested item. The technician management system 20 may further determine which of such vehicles 50 and/or other inventory sources 70, 80, 90 are in a particular vicinity (e.g., 5 mile, 10 mile, etc. radius) or will be in the particular vicinity within a specified time period (e.g., 10 minutes, 20 minutes, 30 minutes, etc.). At 630, the inventory management system 10 may select a vehicle 50 from among the vehicles 50 identified as having the item...; Claim 10; Claim 12). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by the combination of Verma, Berdinis, Olechko, and Bruce by incorporating the functionality determine vehicles based on items in a vehicle inventory disclosed by Villardito. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve customer satisfaction (Villardito: P. [0004]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bruce et al. (US 2010/0088011) hereinafter “Bruce” teaches time constraints based on an item (Fig. 19; P. [0085], These parameters may include those for a particular mission. For example, a particular mission may involve carrying perishable items that may require delivery of the items to the end point by a certain total trip time. With this example, input parameters 408 may include a start point, an end point, and a total trip time; P. [0116]; P. [0119]). This reference is relevant because the invention is in the same field of endeavor and involves consideration of required delivery time for a perishable item and identification of an optimum route.
Foerster et al. (US 2016/0379168) hereinafter “Foerster” teaches an automated system for ad-hoc transportation assignments that uses criteria to determine if a driver can spontaneously accept additional transports into a current schedule while executing all other assignments and satisfying driving time regulations (Foerster: P. [0033]; P. [0038-41]; P. [0046]; P. [0107]).This reference is relevant because the invention is in the same field of endeavor and involves a routing logistics that incorporate additional transports.
Scharaswak et al. (US 2016/0300186) hereinafter “Scharaswak” teaches systems and methods for managing a fleet of vehicles to complete shipments (Scharaswak: P. [0052]; P. [0061], A second vehicle 110 may be operated to carry another load (e.g., a load including two shipments 200P) along another route 208 that includes various nodes 206...Routes for each vehicle 110 may be determined in a simultaneous operation with the assignment of shipments among vehicles 110 and common carrier fleet 132. The simultaneous route determination and assignment of shipments may be performed using...real-time data from vehicles 110, and/or various dedicated vehicle constraints as described herein.).This reference is relevant because the invention is in the same field of endeavor and involves a routing logistics that assign vehicles based on time and vehicle constraints.
Hudson (US 2004/0059647) teaches system for delivery of items where items can be defined as perishable (Hudson: P. [0015],...Perishable goods may include items that must be used within a certain time frame, to goods that must be stored within a predetermined time frame, which conditions are often not met by delivery methodologies of the prior art. In the present invention, for example, perishable is thus defined within the items attributes, thereby providing information to the remote operation center 110 to enable prioritization of the perishable items within a given delivery route...).This reference is relevant because the invention is in the same field of endeavor and involves a prioritizing perishable items.
Paul et al. (US 2016/0048804) hereinafter “Paul” teaches a system that receives an on-demand request when a vehicle is along its route towards an upcoming delivery (see at least Paul: P. [0012]; P. [0074]). This reference is relevant because the invention is analogous and involves efficient allocation of package transportation.
Stumpf et al. (US 2018/0232841) hereinafter “Stumpf” teaches a system that filters a service provider from a candidate pool of drivers based on a threshold distance from a point along the route  (see at least Stumpf: P. [0016]; P. [0062]). This reference is relevant because the invention is analogous and involves convenience for service providers.
Takahashi (JP2005115673) teaches a delivery plan program and method system that determines first and second delivery times for a package and determines delivery plans based on inventory status, maximum load capacity of vehicle and the address of the delivery destination (see at least Takahashi: Abstract; P. [0010]; P. [0015]; P. [0021]).This reference is relevant because the invention is in the same field of endeavor and involves a routing logistics to improve customer service.
Raut et al. (US2018/0341918) hereinafter “Raut” teaches a dynamic distribution method system that receives real-time orders and assigns routes based on orders to be served (Raut: Figs. 1-8b; P. [0006]; P. [0104]; P. [0081]; . [0021]; P. [0032-34],…The real time vehicle tracking system 102 is configured to receive real time vehicle location information of each vehicle being tracked, in a suitable format (for example, Global Positioning System (GPS) coordinates)… Based on active orders (orders that are to be served) at any instance, and based on information pertaining to vehicles the active orders are assigned to, the dynamic route planning system 103 performs the route planning for each vehicle…; P. [0019-20]; P. [0039-40]).This reference is relevant because the invention is in the same field of endeavor and involves a routing logistics system for a fleet of vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE J PATRICK whose telephone number is (571)272-8389.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.P./Examiner, Art Unit 3662   
 
 /REDHWAN K MAWARI/ Primary Examiner, Art Unit 3662